Citation Nr: 0530307	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of right thumb injury, rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had service from January 1982 to June 1982.

This case is before the Board of Veterans' Appeals on appeal 
from a May 1997 rating decision by the Waco, Texas, Regional 
Office.  The case was previously remanded in September 2003 
and March 2005.


FINDING OF FACT

Right thumb injury is manifested by painful motion without 
ankylosis.


CONCLUSION OF LAW

Right thumb injury is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 
4.59 Part 4, Code 5299-5224 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that she should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  She was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2005 
notice, the July 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The veteran has appealed the assignment of a 10 percent 
evaluation for a right thumb injury.  Before proceeding with 
its analysis of the veteran's claim for a higher evaluation, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service- connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  In this case, the disability has not 
significantly changed and a uniform rating is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § Part 
4. (2005).  The AOJ assigned a 10 percent evaluation for the 
residuals of the thumb injury.  A 10 percent evaluation 
contemplates the presence of periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2005).  The 
evaluation would also contemplate the presence of favorable 
ankylosis of the thumb.  In order to warrant a higher 
evaluation, during any part of the appeal, the disability 
would have to approximate unfavorable ankylosis.  

Generally, an appellant is competent to report that she is 
worse or that a limb is set in a particular angle, as such 
are observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the appellant's statements are general and do not 
establish any degree of fixation, only that she has pain on 
use.  Against this background, X-ray examination in September 
1997 disclosed that the thumb was normal in appearance.  In 
February 2003, there was no evidence of fracture, dislocation 
or bony abnormality.  Such findings are not consistent with 
ankylosis at an unfavorable angle. In February 1997, a VA 
examination disclosed the there was full flexion and 
extension of all fingers.  In April 1997, an examination 
disclosed no swelling and established there was full flexion 
and extension.  It was further noted that there was no loss 
of function.  In July 1999, it was reported that there was 
very little grip, but there was no pain.  It was established 
that she had good motion and could oppose the thumb with no 
apparent difficulty.  Again, this evidence is not consistent 
with ankylosis.

The Board has considered all the evidence of record, 
including the statements of the appellant.  The most 
probative evidence consists of the evaluations prepared by 
skilled medical professionals.  The evidence establishes that 
the thumb is not ankylosed and there is no indication that 
impairment of the thumb affects other fingers or the hand.  
Although she complains of pain unresponsive to medication, 
the current evaluation contemplates the presence of painful 
motion.  In sum, the most probative evidence establishes that 
there is, at worst, pain on use without significant 
limitation of motion or significant limitation of function or 
any ankylosis.  Furthermore, the evaluation is based upon 
ankylosis rather than limitation of motion, thus limiting 
applicability of DeLuca.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.




ORDER


An evaluation in excess of 10 percent for residuals of right 
thumb injury is denied. 





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


